Motion by plaintiffs Bentley J. Blum and Paul E. Hannesson for leave to appeal dismissed upon the ground that as to these parties the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion by plaintiff Federal Resources Corporation, insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed the denial of reargument and renewal, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.
Judge Smith taking no part.